Citation Nr: 1213783	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  03-22 804	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for an intervertebral disc syndrome of the lumbar spine.  

2.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from April 1993 to April 1997, including Southwest Asia service.  

This matter arises to the Board of Veterans' Appeals (Board) from July 2002 and later decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2004, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  

The Board remanded the low back rating claim for development in January 2005, December 2005, and May 2007.  

In June 2009, the Board denied an increased rating for the low back.  In May 2010, the U.S. Court of Appeals for Veterans Claims (Court) vacated that portion of the June 2009 Board decision and remanded the case to the Board.  

In September 2010, the Board remanded the case to afford the Veteran a hearing before a sitting Veteran's Law Judge.  In April 2011, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

In January 2005, the Board denied service connection for a claimed right knee disability, as no diagnosis for knee pain was forthcoming.  The Veteran did not appeal that decision.  In October 2008, the Veteran questioned why his right knee claim was not being addressed.  This is referred to the RO as a claim to reopen or as a possible new claim for service connection for the right knee, including a claim for right knee pain due to undiagnosed illness.  

After issuance of the now-vacated June 2009 Board decision, the Court determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran testified that he lost his job because of low back pain.  The Board has therefore added a TDIU claim to the issues set forth above.  Further development is needed to properly adjudicate the TDIU claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011, the Board granted an increased schedular rating, of 60 percent.  The issue of the possible assignment of an even higher rating on an extraschedular basis was remanded to the agency of original jurisdiction (AOJ).  The AOJ was to submit the extraschedular rating claim to the Director, Compensation and Pension Service for extraschedular consideration.   There is no record of this being done.  There is no mention of it being done in the supplemental statement of the case (SSOC) issued in February 2012.  Moreover, the February 2012 SSOC did not mention the extraschedular rating issue.  

The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is substantial compliance, not absolute compliance, which is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the AOJ failed in two aspects.  It did not forward the case to the Director of the VA Compensation & Pension Service for extraschedular consideration; and, second, it did not send the Veteran a SSOC on the extraschedular rating issue.  It is possible that a favorable decision on the extraschedular rating could affect the TDIU claim.  Consequently, both issues must again be remanded for compliance with the Board's previous remand.  

The Board notes that the Veteran's voc/rehab file has been obtained.  It should remain with the claims folder until completion of the appeal process.  

Accordingly, while the Board regrets the further delay, the case must be REMANDED for the following action:

1.  The AOJ should submit the claim for a disability rating in excess of 60 percent for an intervertebral disc syndrome of the lumbar spine to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 3.321(b) (2011).  

2.  Following the above, the AOJ should review all the relevant evidence and re-adjudicate both claims:  
1.  Entitlement to a disability rating in excess of 60 percent for an intervertebral disc syndrome of the lumbar spine; and, 
2.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).  

3.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a SSOC that addresses the denied claim.  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


